SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146744 MACH ONE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 974 Silver Beach Road, Belgium, WI 53004 (Address of principal executive offices) (888) 400-7179 (Issuer's telephone number) 6430 Congress Drive, West Bend, WI 53095 (Former name, former address and former fiscal year, if applicable) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yes ¨ No x As of April 17, 2010, 375,919,689 shares of common stock were outstanding. MACH ONE CORPORATION Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 (audited) 2 Consolidated Statements of Operations for the quarter ended March 31, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the quarter ended March 31, 2010 and 2009 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Qualitative and Quantitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 Part II -OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 19 Item 4 Submission of Matters of a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 Signatures Exhibits MACH ONE CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, 2010 2009 ASSETS CURRENT ASSETS Cash $ 25,432 $ 61,979 Accounts receivable, net 73,845 156,682 Accounts receivable pledged as collateral 105,155 95,309 Marketable securities - 4,223 Inventory 38,686 140,828 Current assets of discontinued operation 86,806 428,172 Other current assets 475,096 480,956 Total Current Assets 805,020 1,368,149 Property and equipment, net 508,074 555,196 Goodwill 280,232 280,232 Intangible assets, net 1,013,533 1,034,533 Other assets 25,000 25,000 TOTAL ASSETS $ 2,631,859 $ 3,263,110 CURRENT LIABILITIES Accounts payable $ 820,959 $ 991,540 Accrued compensation 611,981 487,508 Accrued interest 72,215 58,623 Current liabilities of discontinued operation 338,466 615,501 Short-term notes payable and other debt 1,122,618 969,438 Deferred revenue 23,725 23,725 Current portion of long-term debt obligations 156,912 33,183 Total Current Liabilities 3,146,876 3,179,518 Long-term debt, net of current portion 3,422,180 3,504,130 STOCKHOLDERS' DEFICIT Preferred stock, $.05 par value, 10,500,000 shares authorized, 740,000 and 2,500,000 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively, liquidation preference of $620,000 and $1,500,000 at March 31, 2010 and December 31, 2009, respectively 37,000 125,000 Common stock, $.001 par value, 500,000,000 shares authorized, 188,556,279 and 181,346,946 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively 188,555 181,346 Treasury stock (297,175 ) (327,175 ) Additional paid-in capital 11,682,456 11,248,980 Accumulated deficit (15,548,033 ) (14,636,624 ) Accumulated other comprehensive loss - (12,065 ) Total Stockholders' Deficit (3,937,197 ) (3,420,538 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,631,859 $ 3,263,110 The accompaying notes are an integral part of these consolidated financial statements 2 MACH ONE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 2010 2009 Sales, net $ 371,566 $ 327,513 Cost of goods sold 353,735 297,387 Gross profit 17,831 30,126 Operating expenses 757,994 719,543 Loss from continuing operations (740,163 ) (689,417 ) Other expense: Realized loss on sale of marketable securities (12,844 ) - Interest expense (104,323 ) (281,856 ) Total other expense (117,167 ) (281,856 ) Loss fom continuing operations before provision for income taxes (857,330 ) (971,273 ) Income tax provision - - Net loss from continuing operations (857,330 ) (971,273 ) Less: Net loss attributable to non-controlling interest in variable interest entity - 46,888 Net loss from continuing operations attributable to Mach One Corporation (857,330 ) (924,385 ) Loss from discontinued operations, net of income tax benefit of $0 and $0, respectively (54,079 ) (30,146 ) Net loss attributable to Mach One Corporation $ (911,409 ) $ (954,531 ) Net loss from continuing operations attributable to Mach One Corporation per common share (basic and diluted) $ - $ (0.01 ) Net loss from discontinued operations per common share (basic and diluted) $ - $ - Net loss from attributable to Mach One Corporation per common share (basic and diluted) $ - $ (0.01 ) Weighted average shares outstanding: Basic and diluted 183,057,564 115,094,054 The accompaying notes are an integral part of these consolidated financial statements 3 MACH ONE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 2010 2009 Cash flows from operating activities: Net loss from continuing operations $ (857,330 ) $ (924,385 ) Adjustments to reconcile net loss to net cash used in operating activities: Net loss attributable to non-controlling interest in variable interest entity - (46,888 ) Depreciation and amortization 54,005 27,915 Amortization of deferred financing costs 6,090 170,500 Amortization of debt discount, relating to a beneficial conversion feature 17,708 - Amortization of prepaid management fees 26,250 7,500 Accretion of interest on long-term debt 46,454 - Loss on sale of marketable securities 12,844 - Loss on disposal of equipment 14,118 - Common stock issued for services 100,090 - (Increase) decrease in operating assets: Accounts receivable 72,991 (253,519 ) Inventory 102,142 (350,245 ) Other currentassets 29,520 (571,038 ) Increase in operating liabilities: Accounts payable and accrued expenses 147,358 348,949 Deferred revenue - 60,725 Total adjustments $ 629,570 $ (606,101 ) Net cash used in operating activities $ (227,760 ) $ (1,530,486 ) Cash flows from investing activities: Proceeds from the sale of marketable securities 3,444 - Purchases of marketable securities - (2,437 ) Acquisitions, net of cash acquired - 26,294 Purchase of property and equipment, net - (179,962 ) Net cash provided by (used in)investing activities $ 3,444 $ (156,105 ) Cash flows from financing activities: Proceeds from short term notes payable 108,156 1,883,523 Payments on short term notes payable (52,558 ) - Proceeds from long-term debt - 5,198 Payments on long-term debt (4,675 ) (2,185 ) Proceeds from the sale of common stock 116,500 Proceeds from the sale of treasury stock 10,095 - Purchase of treasury stock - (302,123 ) Net cash provided by financing activities $ 177,518 $ 1,584,413 Cash flows from discontinued operations: Net cash used in operating activities (20,749 ) (3,368 ) Net cash provided by investing activities 31,000 3,687 Net cash provided by financing activities - - Net cash provided by discontinued operations $ 10,251 $ 319 Net decrease in cash $ (36,547 ) $ (101,859 ) Cash, beginning of period 61,979 635,334 Cash, end of period $ 25,432 $ 533,475 Supplemental cash and non-cash flow information Unrealized gain (loss) on marketable securities $ (12,065 ) $ 101,534 Cash paid for interest $ 9,308 $ 630 Loss on sale of treasury stock $ (19,905 ) $ - Common stock issued for prepaid marketing fees $ 56,000 $ - Conversion of preferred stock into common stock $ 88,000 $ - Beneficial conversion feature related to short-term debt $ (100,000 ) $ - Accounts payable converted to note payable $ 179,874 $ - The accompaying notes are an integral part of these consolidated financial statements 4 Note 1.Basis of Presentation and Nature of Operations Basis of Presentation:The interim Consolidated Financial Statements of Mach One Corporation (Mach One, the Company, we, us or our) are unaudited but, in the opinion of management, reflect all adjustments necessary for a fair statement of financial position, results of operations and cash flows for the periods presented. Except as otherwise disclosed herein, these adjustments consist of normal, recurring items. The results of operations for any interim period are not necessarily indicative of full year results. The Consolidated Financial Statements and Notes are presented in accordance with the requirements for Quarterly Reports on Form 10-Q and do not contain certain information included in our annual Consolidated Financial Statements and Notes. The preparation of the interim Consolidated Financial Statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the interim Consolidated Financial Statements and the reported amounts of revenue and expenses for the reporting periods. Despite our intention to establish accurate estimates and use reasonable assumptions, actual results may differ from our estimates. The December 31, 2009 Consolidated Balance Sheet data was derived from the audited Consolidated Financial Statements but does not include all disclosures required by accounting principles generally accepted in the United States of America.
